Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant's request for continued examination filed on May 9, 2022.

Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Status of Claims
Claims 34, 36-38 and 43 are currently pending and are the subject of this office action.
Claims 34, 36-38 and 43 are presently under examination.




Priority
The present application is a CON of 16/079,596 filed on 08/24/2018 (ABN) which is a 371 of PCT/US2017/020849 filed on 03/06/2017, and claims priority to provisional application No. 62/306,907 filed on 03/11/2016.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.


Claim Rejections - 35 USC § 103 (Maintained Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 34, 36-38 and 43 stand rejected under 35 U.S.C. 103 as being unpatentable over Mascitti et. al. (US 8,080,580, cited in prior office action).

NOTE: for the purpose of prior art search, individuals with established cardiovascular disease are being considered as individuals suffering from any cardiovascular disease.

For claims 34 and 36-38, Mascitti teaches a method of treating type 2 diabetes and diabetes type 2 disorders comprising administering to a patient suffering from type 2 diabetes and a diabetes type 2 disorder a composition comprising a therapeutically effective amount of compound 4A (ertugliflozin, see claims 18, 8 and 10), wherein the diabetes type 2 disorders are among others: diabetic complications such as: coronary heart disease, stroke, peripheral vascular disease, etc.(see column 22, lines 29-41), all of which can be considered “established cardiovascular diseases” (see above NOTE, see also specification page 44, lines 9-21 wherein stroke is considered an established vascular disease). 
Mascitti also teaches: “preferably, administration of the compounds of the present invention provides a statistically significant (p<0.05) reduction in at least one cardiovascular disease risk factor, such as lowering of plasma leptin, C-reactive protein (CRP) and/or cholesterol, as compared to a vehicle control containing no drug” (See column 22, lines 54-59).
Mascitti teaches that ertugliflozin can be administered as a pharmaceutical composition and can be in the form of a co-crystal, or a pharmaceutically acceptable salt (see column 21, lines 36-57).

Mascitti does not teach that the amount of ertugliflozin administered is 5 mg or 15 mg.
However, Mascitti further teaches: 
“For a normal adult human having a body weight of about 100 kg, a dosage in the range of from about 0.001 mg to about 10 mg per kilogram body weight (i.e. 0.1 mg to about 1,000 mg of ertugliflozin) is typically sufficient, preferably from about 0.01 mg/kg to about 5.0 mg/kg (i.e. 1.0 mg to about 500 mg of ertugliflozin), more preferably from about 0.01 mg/kg to about 1 mg/kg (i.e. 1.0 mg to about 100 mg of ertugliflozin).  However, some variability in the general dosage range may be required depending upon the age and weight of the subject being treated, the intended route of administration, the particular compound being administered and the like.  The determination of dosage ranges and optimal dosages for a particular patient is well within the ability of one of ordinary skill in the art having the benefit of the instant disclosure.  It is also noted that the compounds of the present invention can be used in sustained release, controlled release, and delayed release formulations, which forms are also well known to one of ordinary skill in the art” (see column 22, line 62 through column 23, line 10).
The above amounts of ertugliflozin (like from 1.0 mg to about 100 mg) overlap with the instantly claimed amounts (5 mg or 15 mg).
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

The prior art is silent regarding “reducing the risk of hospitalization for heart failure”.  However: “reducing the risk of hospitalization for heart failure” will naturally flow from the teachings of (or method made obvious by) the prior art (see above rejection), since the same compound (ertugliflozin) is being administered to the same subjects (patients suffering from type 2 diabetes and diabetes type 2 disorders (i.e. established cardiovascular diseases)) and in similar amounts. In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.
In other words, even though the prior art is silent regarding “reducing the risk of hospitalization for heart failure”, by practicing the method made obvious by the prior art: “the administration of a therapeutically effective amount of ertugliflozin to a patient suffering from type 2 diabetes and established cardiovascular disorders", one will also be “reducing the risk of hospitalization for heart failure”, even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage ("reducing the risk of hospitalization for heart failure”) of the method made obvious by the prior art (“the administration of a therapeutically effective amount of ertugliflozin to a patient suffering from type 2 diabetes and established cardiovascular disorders ").
MPEP 2145 II states: “The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious”.  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).
Further, it will be expected that the risk of hospitalizations due to heart failure will be reduced since Mascitti already teaches that ertugliflozin is effective in treating type 2 diabetes and in reducing the risk of cardiovascular diseases and hence the risk of hospitalizations due to heart failure.

All this will result in the practice of claims 34 and 36-38 with a reasonable expectation of success.

Mascitti teaches all the limitations of claim 43 except for the once a day administration of the pharmaceutical composition comprising ertugliflozin.
However, Mascitti further teaches: 
“The determination of dosage ranges and optimal dosages for a particular patient is well within the ability of one of ordinary skill in the art having the benefit of the instant disclosure.  It is also noted that the compounds of the present invention can be used in sustained release, controlled release, and delayed release formulations, which forms are also well known to one of ordinary skill in the art” (see column 22, line 62 through column 23, line 10).
Dose regimen optimization is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize given the guidance of the prior art. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. As such, at the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to determine the optimal dose regimen to achieve the best result for a particular patient,

The prior art is silent regarding “reducing the risk of hospitalization for heart failure”.  However: “reducing the risk of hospitalization for heart failure” will naturally flow from the teachings of (or method made obvious by) the prior art (see above rejection), since the same compound (ertugliflozin) is being administered to the same subjects (patients suffering from type 2 diabetes and diabetes type 2 disorders (i.e. established cardiovascular diseases)). In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.
In other words, even though the prior art is silent regarding “reducing the risk of hospitalization for heart failure”, by practicing the method made obvious by the prior art: “the administration of a therapeutically effective amount of ertugliflozin to a patient suffering from type 2 diabetes and established cardiovascular disorders", one will also be “reducing the risk of hospitalization for heart failure”, even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage ("reducing the risk of hospitalization for heart failure”) of the method made obvious by the prior art (“the administration of a therapeutically effective amount of ertugliflozin to a patient suffering from type 2 diabetes and established cardiovascular disorders ").
MPEP 2145 II states: “The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious”.  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).

 All this will result in the practice of claim 43 with a reasonable expectation of success.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.

Examiner’s response:
Applicant seems to imply that within the claimed range: 5 mg to 15 mg something unexpected happens, something that does not happen outside the claimed range: that the risk of hospitalization is reduced.  However, Applicant did not present any evidence that the risk of hospitalization is reduced when ertugliflozin is administered between 5 mg and 15 mg, when compared when ertugliflozin is administered outside that range.  Applicant did not present any comparative evidence showing that something unexpected happens within that range. 
The specification presents a prophetic example wherein ertugliflozin is administered orally at either 5 mg or 15 mg and there are no results or data showing any decrease in hospitalization when compared to the administration of other amounts of ertugliflozin outside that range.   In fact, throughout the entire specification and in the original claims the amount of ertugliflozin administered (in order to reduce the risk of cardiovascular death or hospitalization) was between 0.1 and 500 mg.
Finally, the reference by Fediuk shows that between 5 mg and 15 mg, a predictive model shows that the responses were more than 80% and more than 90% respectively of the maximum response.  First, this is a predictive model and not a real one, second, even if it were a real one this is not more that dose optimization of a known drug (ertugliflozin) which is already known to treat heart failure in adults with type 2 diabetes melitus.  This can absolutely not be considered unexpected but part of the process of routine dose optimization.







2) Claims 34, 36-38 and 43 stand rejected under 35 U.S.C. 103 as being unpatentable over Broedl et. al. (US 2014/0303097, cited in prior office action) in view of Mascitti et. al. (US 8,080,580, cited in prior office action).

For claim 34 and 36-48, Broedl teaches a method for treating a cardiovascular disease and type 2 diabetes and reducing the risk of cardiovascular events and as consequence the risk of hospitalization for heart failure, comprising administering to a patient suffering from type 2 diabetes and a cardiovascular disease a composition comprising a therapeutically effective amount of a SGLT-2 inhibitor (see abstract, [0001], [0218], [0054], [0070], [0139] and [0296]; see also claims 1-12).
Broedl teaches pharmaceutical compositions comprising SGLT-2 inhibitors (see [0312]-[0321]). 
Broedl does not teach the administration of ertugliflozin.  However, Mascitti teaches that ertugliflozin is a SGLT-2 inhibitor (see summary on column 2, compound 4A on column 3, lines 33-55, column 90, lines 18-26,etc.).  The compound is effective in treating type 2 diabetes (see claims 18, 8 and 10) and in reducing the risk of cardiovascular diseases (see page 22, lines 29-41 and column 22, lines 54-59).  Mascitti teaches that ertugliflozin can be administered as a pharmaceutical composition (see for example, column 21, line 36).

Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any SGLT-2 inhibitor) for another (ertugliflozin) with an expectation of success, since the prior art establishes that both function in similar manner.
The skilled in the art will be further motivated to replace any SGLT-2 inhibitor with the SGLT-2 inhibitor ertugliflozin, since the prior art (Mascitti) already teaches that ertugliflozin is effective in treating type 2 diabetes and in reducing the risk of cardiovascular diseases and hence the risk of hospitalizations due to heart failure. 

Broedl does not teach that the amount of ertugliflozin administered is 5 mg or 15 mg.
However, Broedl further teaches: the administration of pharmaceutical compositions comprising between 10 mg and 25 mg of the SGLT-2 inhibitor (see [0144]) or 1 mg to 50 mg, or 1 mg to 25 mg.  Particular dosages strengths (per tablet or capsule) are for example: 5 mg and 15 mg (see [0382]).  These amounts either anticipate or overlap with the instantly claimed amounts.
Mascitti further teaches: 
“For a normal adult human having a body weight of about 100 kg, a dosage in the range of from about 0.001 mg to about 10 mg per kilogram body weight (i.e. 0.1 mg to about 1,000 mg of ertugliflozin) is typically sufficient, preferably from about 0.01 mg/kg to about 5.0 mg/kg (i.e. 1.0 mg to about 500 mg of ertugliflozin), more preferably from about 0.01 mg/kg to about 1 mg/kg (i.e. 1.0 mg to about 100 mg of ertugliflozin).  However, some variability in the general dosage range may be required depending upon the age and weight of the subject being treated, the intended route of administration, the particular compound being administered and the like.  The determination of dosage ranges and optimal dosages for a particular patient is well within the ability of one of ordinary skill in the art having the benefit of the instant disclosure.  It is also noted that the compounds of the present invention can be used in sustained release, controlled release, and delayed release formulations, which forms are also well known to one of ordinary skill in the art” (see column 22, line 62 through column 23, line 10).
The above amounts of ertugliflozin (like from 1.0 mg to about 100 mg) overlap with the instantly claimed amounts (5 mg or 15 mg).
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

All this will result in the practice of claims 34 and 36-38 with a reasonable expectation of success.

For claim 43, Broedl teaches that once a day administration is the most preferable way (see [0382]), thus resulting in the practice of claim 43 with a reasonable expectation of success.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.

Examiner’s response:
Applicant seems to imply that within the claimed range: 5 mg to 15 mg something unexpected happens, something that does not happen outside the claimed range: that the risk of hospitalization is reduced.  However, Applicant did not present any evidence that the risk of hospitalization is reduced when ertugliflozin is administered between 5 mg and 15 mg, when compared when ertugliflozin is administered outside that range.  Applicant did not present any comparative evidence showing that something unexpected happens within that range. 
The specification presents a prophetic example wherein ertugliflozin is administered orally at either 5 mg or 15 mg and there are no results or data showing any decrease in hospitalization when compared to the administration of other amounts of ertugliflozin outside that range.   In fact, throughout the entire specification and in the original claims the amount of ertugliflozin administered (in order to reduce the risk of cardiovascular death or hospitalization) was between 0.1 and 500 mg.
Finally, the reference by Fediuk shows that between 5 mg and 15 mg a predictive model shows that the responses were more than 80% and more than 90% respectively of the maximum response.  First, this is a predictive model and not a real one, second, even if it were a real one this is not more that dose optimization of a known drug (ertugliflozin) which is already known to treat heart failure in adults with type 2 diabetes melitus.  This can absolutely not be considered unexpected but part of the process of routine dose optimization.



Conclusion
No claims are allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
August 28, 2022.